United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1984
Issued: January 27, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 28, 2013 appellant, through his attorney, filed a timely appeal of a July 11,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
knee injury in the performance of duty on June 14, 2011.
FACTUAL HISTORY
On June 16, 2011 appellant, then a 61-year-old city mail carrier, filed a traumatic injury
claim to his right kneecap while walking up stairs in the performance of duty on June 14, 2011.
On June 17, 2011 Dr. Victoria L. Barber, a Board-certified orthopedic surgeon, diagnosed
1

5 U.S.C. § 8101 et seq.

patellofemoral syndrome. Appellant’s supervisor completed a statement noting that appellant
had returned to work after being off for over one year.
Appellant submitted medical reports from Dr. Barber. On June 17, 2011 Dr. Barber
obtained a history that he was walking upstairs while delivering mail when he felt a sharp pain in
his right kneecap on June 14, 2011. On examination, appellant had full range of motion with
laxity in lateral stress testing and slight medial retinacular pain. Dr. Barber found that his knee
x-rays were normal. She diagnosed patellofemoral syndrome and recommended a brace,
physical therapy, medication and modified duties. On July 8, 2011 Dr. Barber found a full range
of motion of the right knee with pain on full flexion. She noted slight crepitus and tenderness
over the lateral femoral condyle. Dr. Barber diagnosed patellofemoral syndrome, right knee and
iliotibial band syndrome, right knee. She recommended a brace, physical therapy and modified
work. On July 27, 2011 Dr. Barber found McMurray’s testing positive for medial pain and
apprehension with patellofemoral motion. She requested a magnetic resonance imaging (MRI)
scan. On August 5, 2011 Dr. Barber diagnosed patellofemoral pain due to a possible meniscal
tear. She again requested an MRI scan. Appellant underwent an MRI scan on August 19, 2011
which demonstrated small knee joint effusion and mild synovitis with a deep chondral fissure to
the bone along the superior part of the median ridge of the patella with a subchondral cyst and
bone marrow edema. On August 26, 2011 Dr. Barber reviewed the MRI scan and diagnosed
pain due to traumatic arthritis of the patellofemoral joint. She recommended injections and
adjusted appellant’s work restrictions. On August 31, 2011 Dr. Barber diagnosed right knee
patellofemoral pain and traumatic arthritis.
In a letter dated September 21, 2011, OWCP stated that appellant’s claim initially
appeared to be a minor injury and that payment of a limited amount of medical expenses was
administratively approved. The merits of appellant’s claim had not been formally adjudicated.
OWCP requested additional factual and medical information in support of his claim and allowed
him 30 days to respond.
On September 23, 2011 Dr. Barber listed findings on physical examination and MRI
scan. She diagnosed right knee patellofemoral pain due to traumatic arthritis involving the
patellofemoral articulation. Dr. Barber noted appellant’s history of injury and stated that he
continued to experience pain while walking down stairs. The MRI scan demonstrated a
traumatic chondral fissure involving the patellofemoral compartment.
By decision dated October 26, 2011, OWCP denied appellant’s traumatic injury claim. It
found that the medical evidence was not sufficient to establish causal relationship between his
right knee condition to the June 14, 2011 incident of walking upstairs. Appellant was advised to
submit an occupational disease claim if he attributed his condition to repetitive work activities.
In reports dated September 23 and October 21, 2011, Dr. Barber repeated her findings
and diagnosis. On November 4, 2011 she stated that appellant’s traumatic arthritis resulted from
his repetitive activities as a mail carrier. Appellant’s work activities included repetitive climbing
up and down stairs, squatting, bending and other activities in order to place mail while pushing
mail bags. Dr. Barber stated, “It is a misstatement to infer that trauma requires a fall or broken
bone. This was not stated nor was this the intent of the post-traumatic changes. [Appellant’s]
symptoms are the result of repetitive trauma associated with his job duties….”

2

On June 14, 2012 counsel requested reconsideration.
By decision dated July 11, 2013, OWCP denied the claim. It found that appellant had not
submitted sufficient medical opinion evidence to establish a causal relationship between the
June 14, 2011 employment incident and his right knee conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.4
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”5 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. The employee must submit
sufficient evidence to establish that he or she experienced the employment incident at the time,
place and in the manner alleged.6 The employee must also submit sufficient evidence, generally
only in the form a medical evidence, to establish that the employment incident caused a personal
injury.7
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.8 Medical rationale includes a physician’s detailed opinion on
the issue of whether these is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty and must be supported by medical reasoning explaining the nature of the relationship

2

Id. at §§ 8101-8193.

3

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

20 C.F.R. § 10.5(ee).

6

John J. Carlone, 41 ECAB 354 (1989).

7

J.Z., 58 ECAB 529 (2007).

8

T.F., 58 ECAB 128 (2006).

3

between the diagnosed condition and specific employment activity or factors identified by the
claimant.9
ANALYSIS
Appellant alleged traumatic injury to his right knee while walking upstairs in the
performance of duty on June 14, 2011. He submitted reports from Dr. Barber including a history
of injury, findings on physical examination and a diagnosis of traumatic arthritis of the right
knee. Dr. Barber addressed the causal relationship between appellant’s diagnosed condition and
his employment in a November 4, 2011 report. Rather than attributing appellant’s right knee
condition to his specific job duties on June 14, 2011, she stated that his traumatic arthritis
resulted from repetitive activities as a mail carrier. These included repetitive climbing up and
down stairs, squatting, bending and other activities in order to place mail while pushing mail
bags. Dr. Barber stated, “It is a misstatement to infer that trauma requires a fall or broken bone.
This was not stated nor was this the intent of the post-traumatic changes. [Appellant’s]
symptoms are the result of repetitive trauma associated with his job duties….”
The Board finds that the medical evidence does not support a traumatic injury on
June 14, 2011. Dr. Barber attributed the diagnosed arthritis to activities occurring on more than
a single workday or shift, i.e., an occupational disease or illness.10 These activities would not
fall within the definition of a traumatic injury listed above which is limited to a condition of the
body caused by a specific event or incident or series of events or incidents, within a single
workday or shift.11 OWCP advised appellant to submit an occupational disease claim if he
attributed his knee condition to repetitive activities over more than a workday or shift. Based on
the evidence of record, the Board finds that he did not submit adequate medical evidence to
support a traumatic injury on June14, 2011.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained a traumatic injury on
June 14, 2011, as alleged.

9

A.D., 58 ECAB 149 (2006).

10

OWCP defines occupational disease or illness as “a condition produced by the work environment over a period
longer than a single workday or shift.” 20 C.F.R. § 10.5(q).
11

If appellant believes that his claim could be more appropriately pursued as an occupational disease, he can file
the appropriate claim form with OWCP.

4

ORDER
IT IS HEREBY ORDERED THAT July 11, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 27, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

